ORDER SUSTAINING COMMISSIONS OBJECTION AND STAYING AUTOMATIC REINSTATEMENT
Pursuant to an order issued in this matter by this Court on December 21, 2001, the respondent was suspended from the practice of law in this state for a period of 90 days, beginning January 23, 2002, for professional misconduct. Matter of Relphorde, 760 N.E.2d 172 (Ind.2001). That order specified that he was to be automatically reinstated to the practice of law thereafter, as long as he provided proof that he had refunded $3,000 in unearned attorneys fees to a particular client. On April 12, 2002, the Disciplinary Commission filed an Objection to Automatic Reinstatement, therein asserting that the respondent failed to provide proof of refund of the unearned fee.
We now find that, by failing to provide proof that he has refunded unearned attorneys fees to the client, the respondent has failed to comply with the terms of his order of suspension and to satisfy fully the costs assessed against him. Ind.Admission and Discipline Rule 28(4)(b). Accordingly, we find the Commission's objections should be sustained and the respondent's automatic reinstatement stayed.
IT IS, THEREFORE, ORDERED that the automatic reinstatement of the respondent, Kevin B. Relphorde, is hereby stayed until such time as he provides to the Disciplinary Commission proof that he has refunded $3,000 of unearned attorneys fees as directed in this Court's December 21, 2001 order in this case.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney; to the Indiana Supreme Court Disciplinary Commission; and to all other entities pursuant to Ind.Admission and Discipline Rule 28(8)(d), governing suspension.
All Justices concur.